Citation Nr: 0740174	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  99-19 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed low back 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel





INTRODUCTION

The veteran had active military service from February 1974 to 
February 1978 and from February 1981 to January 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 RO rating decision.  

The Board remanded the claim to the RO for further 
development in December 2000, August 2003 and April 2006.  

Following the most recent adjudication by the RO, as 
reflected in the Supplemental Statement of the Case (SSOC) in 
August 2007, the veteran submitted additional evidence 
directly to the Board for inclusion in the record.  

The veteran's representative as submitted a waiver of 
original RO review of this additional evidence.  The Board 
has accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran is diagnosed with chronic low back pain and a 
Tarlov cyst in the lumbar spine.  

3.  There is no medical evidence or credible lay evidence of 
back trauma in service, or onset of a chronic back disorder 
during service or during a presumptive period after discharge 
from service.

4.  The most probative medical opinion of record states that 
the veteran's current low back disorder is not related to his 
military service. 



CONCLUSION OF LAW

The veteran does not have a chronic low back disability due 
to disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

The rating decision on appeal was issued in July 1998, prior 
to the enactment of VCAA.  In February 2002, during the 
pendency of this appeal, the RO sent the veteran a letter 
advising him that to establish service connection, the 
evidence must show an injury in service or a disease that 
began in or was made worse during military service, or an 
event causing an injury or disease; a current physical or 
mental disability; and, a relationship between the current 
disability and an injury, disease or event in service.  

The Board accordingly finds that the veteran has received 
notice of the elements required to support his claim, and 
that he was been afforded ample opportunity to submit such 
information and evidence prior to issuance of the 
Supplemental Statement of the Case (SSOC) in June 2002.  

In May 2006 the Appeals Management Center (AMC) sent the 
veteran a letter advising him that VA is responsible for 
getting relevant records held by any Federal agency, to 
include military records, Social Security Administration 
records, and records from VA and other Government agencies.  
The letter also advised the veteran that that VA would make 
reasonable efforts to obtain relevant records from non-
Federal agencies and entities if authorized by the veteran to 
do so.  

The AMC letter also specifically advised the veteran, "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  The veteran had ample opportunity to 
respond prior to the issuance of the most recent SSOC in 
August 2007.  
  
The Board finds that the AMC letter cited above satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were not 
provided to the veteran until after the rating decision.  
This is logical, since the rating decision was issued prior 
to the enactment of the VCAA.  

However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded opportunity to submit such information and/or 
evidence prior to the issuance of the SSOC.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted below-that needs to be obtained prior 
to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

The AMC letter in May 2006, cited above, advised the veteran 
of the fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability.  
There is accordingly, there is no possibility of prejudice 
under the notice requirements of Dingess in regard to the 
claim for service connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record (STR) is on file, as 
are medical records from those VA and non-VA medical 
providers that the veteran identified as having relevant 
records.  

The veteran has not identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having additional records that should be 
obtained before the appeal is adjudicated by the Board.  

The veteran has been afforded appropriate VA medical 
examination in February 2003 addressing current diagnosis and 
a medical opinion regarding nexus between the disability and 
military service.  The veteran does not contend, and the file 
does not show, that the examination was inadequate for rating 
purposes.  

As the issue on appeal is entitlement to service connection, 
the current severity of the claimed disorder is not in 
contention and the passage of several years since that 
examination is not material to the adjudication of the 
appeal.   

The Board accordingly finds no reason to remand for further 
examination.  

The veteran has also been advised of his right to appear and 
offer testimony at a hearing before the RO's hearing officer 
and/or before the Board, but he has not requested such a 
hearing.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the veteran 
currently has the same condition; or (2) a disease manifests 
itself in service (or within the presumptive period) but is 
not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

The veteran is diagnosed with "chronic low back pain."  
However, for the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

In this case, as noted below there is no evidence that a 
chronic back disorder was identified during service, and the 
veteran does not have a disorder of the lower back that is 
listed in 38 C.F.R. § 3.309(a).  Accordingly, service 
connection as a "chronic" disability under 38 C.F.R. 
§§ 3.303 and/or 3.307 is not warranted.  
 

Evidence of current disability

The VA X-ray of the lumbosacral spine, pelvis and hips in 
September 1988 showed normal studies.  

The earliest indication of a back disorder after discharge 
from service is a March 1990 VA treatment note showing 
sudden-onset back pain; the note does not include a diagnosis 
or impression, and there is no indication that the pain was 
chronic.  

The veteran had a VA compensation and pension (C&P) 
examination in December 1994 when he related that he injured 
his ankle in service by falling 35 feet down a ladder (the 
veteran reported that he had fractured his ankle in the fall, 
but as noted below there is no evidence of any fracture of 
the foot or ankle during or after military service).  The 
examiner performed a clinical examination of the spine and 
noted current symptoms but did not note a diagnosis.  

The veteran had a VA examination in February 1998 during 
which he reported history of an ankle injury and concurrent 
back pain beginning in 1984.  The VA X-ray studies of the 
thoracolumbar spine in February 1998 showed small osteophytic 
formations at T12-L1 and L4-5 but the lumbar spine was 
otherwise normal.  The examiner diagnosed chronic low back 
pain.  

A VA computed tomography (CT) in March 1998 showed a normal 
lumbar spine.  

The veteran had a VA examination of the spine in April 1998 
during which he reported the onset of back pain after a fall 
in 1984 and continuing to the present.  The veteran was 
observed to have very limited range of lumbosacral motion, 
but no actual spine or paraspinal tenderness or spasm.  The 
examiner did not provide a diagnosis or an opinion of 
etiology.  

A VA neurology clinic note in April 1998 shows that the 
veteran reported a crushing injury to his ankle in service.  
He also reported having been previously identified with a 
cyst in the lower back, possibly cancerous.  The clinician's 
impression was that of back pain and cystic formation in the 
lumbosacral paraspinal tissues, with tethered spinal cord.  

The veteran had magnetic resonance imaging (MRI) at Erie Open 
MRI in April 1998.  The interpreter's impression was that of 
L4/5 left paracentral subligamentous disc protrusion and 
sacral tunnel Tarlov cyst.  

The veteran had a VA electromyography (EMG) and nerve 
conduction study in September 1998 for reported back pain 
radiating to the lower extremities.  The interpreter's 
impression was that of findings consistent with lumbar 
radiculopathy involving L4 and L5 innervated [sic] muscles 
bilaterally, more severe in the left than in the right.  

Thereafter, in September 1998, a VA neurologist noted that 
the veteran was at least 150 pounds over his original weight, 
which was providing significant stress on the lower back and 
no doubt exacerbating the low back pain.  

The VA neurology outpatient treatment records dated in March 
1999 show that the veteran complained of back pain radiating 
to both thighs since 1998, allegedly residual to a crushing 
injury to the right ankle.  The physician's impression was 
that of significant back pain radiating to both thighs, with 
significant weight gain.  

An August 2001 report from Bayfront Open MRI states that the 
veteran was identified with mild degenerative changes L4-5 
with central bulge and with a large Tarlov cyst in the thecal 
sac, noted as especially prominent.  

A February 2002 VA physiatry consult shows that the veteran 
reported a history of falling 35 feet in service in 1984, 
with onset of back problems at that time.  He reported having 
ankle fusion surgeries in 1985, 1986 and 1988-1989.  

The physician diagnosed chronic low back pain, chronic 
bilateral radicular leg pain, chronic right ankle pain with 
history of numerous surgeries, history of fall onto feet and 
development of lumbar Tarlov cyst with right ankle trauma, 
and history of other medical problems.  

The veteran had a non-VA medical examination in February 2003 
in support of his claim for SSA disability benefits.  The 
examiner diagnosed inter alia Tarlov cyst in the lumbar spine 
and chronic low back and bilateral lower extremity pain.  An 
SSA decision in March 2003 granted disability benefits for 
triple arthrodesis of the right foot and ankle (primary 
diagnosis) and morbid obesity and Tarlov cyst in the lumbar 
spine (secondary diagnoses).  

Based on this evidence, the Board finds that the veteran is 
competently diagnosed with Tarlov cyst and chronic low back 
pain.  Accordingly, the first element of service connection - 
medical evidence of a current disability - is met.  


Evidence of in-service occurrence or aggravation

The veteran contends that he injured his back in a fall 
aboard ship in 1984, during which he reportedly suffered both 
a documented right foot and ankle injury and an undocumented 
spine injury.  

The veteran asserts that he fell approximately 35 feet down 
an open hatch, landing in a squatting position onto a steel 
deck and injuring his back in the process.  The veteran adds 
that his subsequently-diagnosed Tarlov's cyst was incurred in 
that fall, and that he has had chronic pack pain since the 
fall.  

STR show that, in April 1976, the veteran was treated for 
back pain of unknown etiology without apparent residuals.  In 
the same month he was treated for costovertebral angle (CVA) 
tenderness and back tenderness radiating to the groin plus 
suprapubic tenderness and need for increased urination; there 
was no diagnosis or subsequent treatment (the Board notes 
that a VA examiner in February 2003 stated that these in-
service symptoms do not appear to be similar to the lumbar 
pain and sciatica currently described by the veteran).  

In August 1976, the veteran was treated for right knee pain 
after missing a step on a ladder and falling into a squat, 
without apparent residuals and without involvement of the 
back.  There is no indication of any chronic back disorder 
associated with the veteran's first period of active service.  

STR from the veteran's second period of active service show a 
history of foot and ankle pain beginning in November-December 
1983 and subsequently diagnosed as synovitis and 
metatarsalgia.  

In March 1984 the veteran underwent surgery at Charleston 
Naval Hospital for entrapment syndrome of the interdigital 
nerve of the right foot; there is no indication in the 
treatment records that the entrapment syndrome was due to a 
fall or that it had an associated back disorder.  

A Navy Medical Board recommended in July 1984 that the 
veteran be medically discharged as unfit for duty due to the 
following: (1) synovitis of the right ankle, etiology 
undetermined; (2) chronic metatarsalgia of the right foot; 
and, (3) exogenous obesity.  

The veteran submitted a two-page letter of rebuttal to the 
Medical Board in August 1984 citing the general stress of 
walking up and down shipboard ladders, but he did not cite a 
fall or any other trauma to the feet, ankles or back.  The 
veteran was subsequently discharged per the recommendations 
of the Medical Board.  

The RO granted service connection for metatarsalgia of the 
right foot and synovitis of the right ankle by a rating 
decision in December 1984, based on the documentation of 
those disorders in service by the Navy Medical Board.  

The RO's grant of service connection for right foot and ankle 
disorders did not acknowledge any traumatic injury during 
service.  None of the periodic reports of medical examination 
in the STR, including the examination at time of separation, 
document a history of back injury or the presence of a 
chronic back disorder.  

The veteran specifically contends that documentation of his 
fall should be found in his naval medical treatment record 
from Charleston Naval Hospital immediately after the reported 
fall.  The complete treatment record from Charleston Naval 
Hospital is in the claims file and shows surgery on the right 
foot to relieve nerve entrapment from a possible Morton's 
neuroma.  There is no indication whatsoever of traumatic 
injury to the foot, ankle or spine due to a fall.  

Based on the evidence, the Board finds that there is no 
medical documentation of the reported fall and resultant back 
trauma during service.  

However, the veteran's assertion of an undocumented fall 
during service is lay evidence of such trauma.  VA must 
consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
 
Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu, 2 Vet. App. 
at 494-95 (lay person may provide eyewitness account of 
medical symptoms).   

The Board finds that the veteran is competent to report 
events during his military service.  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").  

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the Board finds for the reasons stated 
hereinbelow that the veteran's account of a 35-foot fall in 
1984 is not credible.  

First, a 35-foot fall onto a steel deck would cause serious 
injury and would not have been undocumented.  In that regard, 
a VA medical examiner in February 2003 noted that not only 
are STR devoid of any reference to such a fall, but there is 
no reference to any injuries - i.e., fracture - that one 
would expect from such a fall.  

Second, although the veteran reports that the claimed fall 
resulted in crushing fracture to his right foot and ankle in 
addition to his lower back, the STR show conclusively that 
his foot and ankle disorders stem from synovitis and 
metatarsalgia that had their onset prior to 1984 unrelated to 
a fracture or crushing injury.  (The veteran's post-service 
right ankle fusion in December 1985 was to correct arthralgia 
of the subtalar joint, not residuals of a fracture.  Pre-
surgery X-rays in September 1985 had shown no evidence of 
fracture, dislocation or bony destruction and were in fact 
normal studies of the foot and ankle.  Records of subsequent 
refusion surgery in October 1988 and triple arthrodesis 
surgery in June 1989 show no indication of history of 
fracture or crushing injury of the ankle.)  

Third, the veteran's letter of rebuttal to the Navy Medical 
Board omitted any mention of a recent fall with resultant 
major injuries, which would be totally illogical had the fall 
actually happened as the veteran now contends.  

Finally, the documented misstep from the ladder in August 
1976 is so similar in circumstances to the claimed fall in 
1984 that the inescapable conclusion is that the veteran 
embellished and fictionalized the earlier episode in making 
the current claim.  

The Board may weigh the absence if contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility  merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

In this case the Board has considered the absence of 
contemporaneous medical evidence as just one of several 
factors in determining that the lay evidence lacks 
credibility, and that the lay evidence is in fact 
inconsistent with contemporaneous medical evidence.  Buchanan 
accordingly does not apply.  

The Board is not required to accept a veteran's 
uncorroborated account of his active service experiences.    
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

Based on the medical and lay evidence above, the Board finds 
that there is no credible evidence of a back injury during 
military service.  Accordingly the second element of service 
connection is not met.  


Medical evidence of nexus

As the second element of service connection - medical or lay 
evidence of an injury or event during service - is not met, 
it follows that the third element of service connection 
(medical evidence of a relationship between an event or 
injury in service and a current disability) is impossible.  

However, the file contains several medical statements 
regarding nexus, some of which support the claim and some of 
which disprove the claim.  The Board is obligated to analyze 
the credibility and probative value of all evidence, account 
for the evidence that it finds persuasive or unpersuasive, 
and provide reasons for its rejection of any material 
evidence favorable to the veteran.  Eddy v. Brown, 9 Vet. 
App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994); Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614,618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 
164 (1991).  

The veteran's claim, filed in February 1998, asserts that 
doctors have informed the veteran that a cyst in his back is 
related to trauma during service.   He also specifically 
contends that a VA physician told him that he was "going 
with the veteran on this one" and thus endorsed service 
connection.   

However, hearsay medical evidence does not constitute 
competent medical evidence.  Robinette v. Brown, 8 Vet. App. 
69 (1995); Warren v. Brown, 6 Vet. App. 4 (1993).  ("What a 
physician said, and the layman's account of what he 
purportedly said, filtered through a layman's sensibilities, 
is simply too attenuated and inherently unreliable to 
constitute medical evidence."  Robinette, 8 Vet. App. at 77 
(1995)).  Accordingly, the veteran's statement is not medical 
evidence of nexus.  

The veteran had a VA medical examination in February 2003 
during which he reported back pain since falling 35 feet onto 
a steel deck during service.  The examiner thoroughly 
reviewed the claims file prior to the examination.  The 
examiner performed a thorough examination and noted his 
clinical observations.  The examiner stated that based on his 
review of STR there was no evidence of a fall from such a 
height and no reference to any injuries that one might expect 
from such a fall; i.e., a fracture.  The examiner stated an 
opinion that the veteran's pain was most likely related to 
mechanical factors associated with his obesity.  Accordingly, 
this opinion is specific evidence against nexus.  

The veteran's SSA file includes a Residual Physical 
Functional Capacity Assessment conducted in February 2003 in 
which the examiner stated that the veteran's symptoms of low 
back and lower extremity pain could reasonably be caused by 
the following: triple arthrodesis of the foot, Tarlov cyst, 
degenerative changes of the lumbar spine, and morbid obesity.  
The Board notes that none of these factors are shown to be 
related to military service; accordingly, the SSA assessment 
neither supports nor disproves nexus.  

Finally, the file contains an August 2007 letter signed by 
three professors of neurology at the University of Pittsburgh 
stating that the veteran had related that he fell 35 feet in 
service and fractured his right foot, and also developed back 
pain.  

The physicians stated that they could definitely state that 
the fall could have contributed to the current back pain, 
although it was hard for them to say that the fall was 
strongly the cause of the current back pain and there are 
other contributing factors such as the veteran's weight.  

The physicians concluded that the back pain was probably 
related to the veteran's fall 23 years ago and that his 
current symptoms could definitely have been exacerbated by 
the fall.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  As 
true with any piece of evidence, the credibility and weight 
to be assigned to these opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  

In this case, the Board finds that the August 2007 letter by 
the three physicians is not persuasive because the opinion is 
clearly predicated on the physicians' acceptance of the 
veteran's account of an in-service fall and resulting foot 
fractures and chronic back pain.  As noted in detail, the 
evidence does not show that the reported fall actually 
happened.  Accordingly, the August 2007 opinion is based on a 
faulty premise.  

The Board notes that medical evaluation that is merely a 
recitation of veteran's self-reported and unsubstantiated 
history has no probative value.  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999); Swann v. Brown, 5 Vet. App. 229 (1993); 
Godfrey v. Brown, 8 Vet. App. 113 (1995); LeShore v. Brown, 8 
Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  

Similarly, a mere transcription of lay history, unenhanced by 
any additional medical comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); Reonal and LeShore, supra.  

There is nothing in the August 2007 letter in the nature of 
additional medical comment showing why the lay history 
reported by the veteran should be deemed credible (X-rays or 
other diagnostics before or after service, documented 
treatment history, etc.).  

The Board cannot discount medical opinion solely because it 
is based on history provided by the veteran without also 
evaluating the credibility and weight of the history upon 
which the opinion is predicated.  Kowalski v. Nicholson, 19 
Vet. App. 171 (2005).  

As noted in detail, the Board has found a number of reasons 
why the veteran's unsupported account of a traumatic fall in 
service is not credible.  

Further, the August 2007 letter is contradicted by the report 
of the VA examiner in February 2003, who specifically opined 
that the veteran's current back disorder is not residual to a 
fall during service.  

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  
 
Greater weight may be placed on one physician's than 
another's depending on factors such as the reasoning employed 
by the physicians and whether or not (and the extent to 
which) they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

Also, in assessing evidence such as medical opinions, the 
failure of the physician to provide a basis for his opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 
(2000).  

In this case, the three professors state that they 
interviewed the veteran, "briefly reviewed" his chart, and 
spoke to the Chief of Neurosurgery at the VA Medical Center.  
There is no indication that the three professors actually 
examined the veteran or that they reviewed the STR.  

The professors announced an opinion but did not base that 
opinion on any clinical rationale or documented history.  A 
bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Further, postservice reference to injuries received in 
service, without a review of STR, is not competent medical 
evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  

In contrast, the VA examiner thoroughly reviewed the claims 
file, including the STR, and conducted a clinical examination 
of the veteran.  The VA examiner produced a report that gave 
an opinion with supporting rationale based on specific items 
from the STR and the veteran's post-service medical history.  

The Board accordingly finds that the VA examination report is 
more persuasive on the question of nexus than the August 2007 
letter.  


Conclusion

The Board has found that the veteran is shown to have a 
current low back disorder, diagnosed as Tarlov cyst and 
chronic low back pain.  However, there is no medical evidence 
or credible objective lay evidence of a disease or injury of 
the lower back in service, and the most persuasive medical 
evidence of record shows that the current disability is not 
related to the undocumented accident in service.  

Accordingly, the claim for service connection for a low back 
disorder must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 59, 55 
(1990).  



ORDER

Service connection for a low back disorder is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


